DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 05/23/2021.
•	Claims 1, 6-7, 13-14, 18-21 have been amended and are hereby entered.
•	Claims 1-23 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed May 23, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.  The Examiner notes that reference character 32 of FIG. 1 is mentioned in the description in the second line of paragraph [0065] in the Specification as filed.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 101 rejections due to Applicant’s remarks on pages 11-16.  Particularly, the claim recites limitation including: concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.  These are meaningful limitations that are more than generally linking the user of the judicial exception to a particular technological environment or field of use.  These limitations, in combination, are indicative of a practical application.  The additional elements are practically integrated to effect improvement in credit card security by concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.  Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on page 16-17, that Chandrasekaran does not disclose the limitations of claim 1 including “increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card,” and “dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers,” the increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card at least at FIG. 3, depicting a method of retrieving a virtual credit card that is linked to a credit card, and at least at [0046] and [0050]-[0053], disclosing pushing token to user system for storage and decryption and using encryption and decryption on the stored token.  Chandrasekaran thereby discloses increasing security of electronic storage and retrieval of a virtual credit card.  The cited art of record therefore teaches this limitation.
Furthermore, Kargman discloses dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers at least at [0083]-[0084], disclosing the merchant then transmits the data (encrypted) along with a private merchant key to the processor, and the processor then encodes the card information with the public merchant key, splits it into two pieces.  The cited art of record therefore teaches this limitation.
The Examiner refers Applicant to the 103 rejection below, which address how the prior art teaches the rest of the claim limitations enumerated on page 16.
Regarding Applicant’s arguments on page 18 regarding the Kargman reference, the arguments are not convincing.  As discussed in the 103 rejection below, Kargman discloses transmitting one or more portions of the credit card string to be stored on one or more user related devices at least at [0051]-[0052], disclosing splitting the credit card information into two pieces and sending the two pieces to two separate places, one of the separate places being the secure store of the credit card company.  Furthermore, Kargman at [0090] and [0040] discloses that the credit card company is related to the user who is the customer and that the credit card company comprises a secure storage device.  The Examiner is interpreting the secure store of the credit card company as the user related device.  Kargman therefore teaches this limitation.
Furthermore, as discussed in the 103 rejection, Kargman discloses transmitting one or more other portions of the credit card number to be stored on one or more public servers at least at [0051]-[0052], disclosing splitting the credit card information into two pieces and sending the two pieces to two separate places, one of the separate places being the merchant storage.  The Examiner is interpreting the merchant storage as a public server.  Kargman therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claims 20-21 are objected to because of the following informalities:  The amendment to claims 20-21 are improper because the status of the claim is incorrectly indicated.  The claim status of claims 20-21 is “(original)”, but the claim has been amended.  
In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites the limitations of “retrieving the CVV based on the received password to forward to the finance agent according to the stored calculated string” (emphasis added).  The Specification is devoid of any disclosure that retrieving the CVV is according to the stored calculated string, nor does the Specification disclose that forwarding to finance agent is according to the stored calculated string.  The Examiner fails to find support in the specification for this feature.  Therefore, it is new matter.  
Claim 19 recites similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0292673 (“Chandrasekaran”), in further view of US 2018/0150840 (“Joung”), and in further view of US 2009/0261162 (“Kargman”).
Regarding claim 1, Chandrasekaran discloses a computer-implemented method to provide a user with virtual credit card details and increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card, the computer-implemented method comprising (See at least FIG. 3.  See at least Abstract, disclosing “Embodiments of the invention are directed to a system, method, or computer program product for security confidence calculation for digital wallet integration.”  See at least [0046] and [0050]-[0053], disclosing pushing token to user system for storage and decryption and using encryption and decryption on the stored token.): 
receiving from a user via a user interface: (i) a request to receive virtual credit card details; and (ii) credit card details to link said virtual credit card number (The user may use the application to integrate the credit card to a user’s digital wallet.  See at least [0038].  In a process for insertion of a credit card to a digital wallet, the user inputs the sixteen digit credit card number, the CVV number, the expiration date, and other information associated with the credit card manually into the digital wallet.  Once the user has inputted all of the required information, the user system may send a request to the credit card processing institute or credit network to import the physical credit card to the digital wallet.  See at least [0062] and FIG. 3, steps 303-304.  The user may log into a banking application that provides information about accessing and authorizing the use of the user’s digital wallet and may request a new credit card be implemented onto the user’s digital wallet, and the online banking platform may display information about accounts associated with the user.  See at least [0005]-[0006] and [0015].  See also FIG. 1, User system 204 including a User Application 222.);
generating virtual credit card details including: (i) the virtual credit card number; (ii) virtual Card Verification Value (CVV); and (iii) an expiration date (The network may create a token and provide the token to the user's digital wallet and to the financial institution to record the token with the credit card account. See at least [0062]. The token may include a virtual image of the card, card number, CVV number, expiration date, and other disclosures of the card required to utilize the card for digital wallet transactions.  See at least [0061] and [0009].  The Examiner interprets the token as including the virtual credit card details.); 
linking the virtual credit card details to the received credit card details (The network may create a token and provide the token to the user's digital wallet and to the financial institution to record the token with the credit card account. See at least [0062].  The Examiner interprets recording the token with the credit card account as linking.);
providing the user via a display unit with the virtual credit card details (Presenting a credit card on a digital wallet may provide a visual bank or credit card to the customer. As referred to herein, the visual bank or credit card may refer to, but is not limited to, an electronic or digital transaction vehicle that can be used to transfer money, make a payment (for a service or a good), withdraw money, and similar or related transactions.  The system may issue the credit card directly to a mobile device of the user. In that way, the user may easily display and use the virtual credit card prior to receiving the physical card for conducting a transaction.  See at least [0026].  See also [0015] and [0037].).

Chandrasekaran does not expressly disclose receiving from the user a CVV related password; calculating a string based on the CVV and the CVV related password and storing the calculated string; concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.

Joung discloses receiving from the user a CVV related password (The password of the physical bank card may be inputted to the user terminal.  See at least [0059].  See also [0015].); 
calculating a string based on the CVV and the CVV related password and storing the calculated string (The method includes encrypting the identification information about the physical bank card and the password and transmitting the encrypted information and password to a bank server by the user terminal.  The method may include comparing, by the bank server, the transmitted card identification information and password.  See at least [0059].  See also [0015].  The bank server may be capable of storing data.  See at least [0067].  The Examiner interprets encrypting the information about the physical bank card and the password as calculating a string.  The Examiner also interprets the step of the bank server receiving the encrypted information and performing an action (e.g., comparing) with the encrypted information as the bank server storing the calculated string.).
From the teaching of Joung, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by receiving a CVV related password and calculating a string based on the CVV of Chandrasekaran and the CVV related password, using the technique of Joung, in order to improve the security of financial transactions (see Joung at least at [0007]-[0008]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Chandrasekaran does not expressly disclose concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.

However, Kargman discloses concatenating the expiration date and the credit card number into a credit card string (When a customer makes a credit card purchase at a merchant, the merchant may assemble a string of data, the data comprising credit card number and the card expiration date.  See at least [0082].  See also [0043].); 
dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers (The merchant then transmits the data (encrypted) along with a private merchant key to the processor. The processor then encodes the card information with the public merchant key, splits it into two pieces.  See at least [0083].  See also [0084].); 
transmitting one or more portions of the credit card string to be stored on one or more user related devices (The credit card processor splits the credit card information into two pieces, and after, sends the two pieces to two separate places: the merchant and the secure store.  The merchant and the secure store can then store the information in their respective storage.  See at least [0051]-[0052].  See also FIG. 2A, Storage 32 of Merchant, and Storage 42 of Secure Store.  The secure store may be within the credit card company; and the credit card company is related to the user who is the customer; and the credit card company comprises a device (e.g., a secure storage).  See at least [0090] and [0040].  The Examiner therefore interprets the secure store of the credit card company as the user related device.); 
transmitting one or more other portions of the credit card number to be stored on one or more public servers (The credit card processor splits the credit card information into two pieces, and after, sends the two pieces to two separate places: the merchant and the secure store.  The merchant and the secure store can then store the information in their respective storage.  See at least [0051]-[0052].  See also FIG. 2A, Storage 32 of Merchant, and Storage 42 of Secure Store.  The merchant may have a permanent storage.  See at least [0041].  The Examiner interprets the merchant storage as a public server.).
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by concatenating the expiration date and credit card data of Chandrasekaran into a string, and by dividing the data and storing the data in different locations using the technique of Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 8, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above, and Kargman further discloses the one or more user related devices include at least one of: mobile devices or any other personal devices which are related to the user or another user (The merchant and the secure store can then store the information in their respective storage.  See at least [0051]-[0052].  See also FIG. 2A, Storage 32 of Merchant, and Storage 42 of Secure Store.  The secure store may be within the credit card company; and the credit card company is related to the user who is the customer; and the credit card company comprises a device (e.g., a secure storage).  See at least [0090] and [0040].  The Examiner therefore interprets the secure store of the credit card company as the user related device.  The Examiner interprets the secure store of the credit card company as a personal device related to a user or another user).
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the user related device being a mobile devices or any other personal devices which are related to the user or another user, as taught by as Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 12, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above, and Chandrasekaran further discloses the credit card details include CVV details only (The user may use the application to integrate the credit card to a user’s digital wallet.  See at least [0038].  In a process for insertion of a credit card to a digital wallet, the user inputs the sixteen digit credit card number, the CVV number, the expiration date, and other information associated with the credit card manually into the digital wallet.  Once the user has inputted all of the required information, the user system may send a request to the credit card processing institute or credit network to import the physical credit card to the digital wallet.  See at least [0062] and FIG. 3, steps 303-304.  The user may log into a banking application that provides information about accessing and authorizing the use of the user’s digital wallet and may request a new credit card be implemented onto the user’s digital wallet, and the online banking platform may display information about accounts associated with the user.  See at least [0005]-[0006] and [0015].  See also FIG. 1, User system 204 including a User Application 222.  The Examiner interprets the sixteen digit credit card number, the CVV number, the expiration date, and other information associated with the credit card as the card verification value details.).

Claim 13 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  Chandrasekaran further discloses a system to provide a user with virtual, credit card details and increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card, the system comprising (See at least FIG. 1): 
a memory (See at least [0043].  See also [0029] and [0032]); 
a display unit; a user interface (See at least [0026].  See also [0015] and [0037].); and 
a processor (See at least [0041]-[0045]).

Claim 20 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 2-6, 11, 14-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of US 2015/0134518 (“Turovsky”).
Regarding claim 2, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above.  Chandrasekaran does not expressly disclose identifying a payment requirement via an online store and suggesting the user via the user interface to select the virtual credit card to satisfy the payment requirement.

HohH However, Turovsky discloses identifying a payment requirement via an online store and suggesting the user via the user interface to select the virtual credit card to satisfy the payment requirement (The user may transaction with an online merchant on a merchant website.  The user may indicate a desire to conduct a transaction on the website, and the user may checkout with the digital wallet.  See at least [0100] and FIGs. 6-7.  The user may select a payment device associated with the user.  See at least [0024]-[0026] and [0033] and FIG. 7, displaying payment options that the user may select.  The transaction may be for an amount, such as $100.  See FIG. 7, displaying the transaction amount for the purchase.  The Examiner interprets the amount of the purchase (e.g., $100) as the payment requirement.).
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by identifying a payment requirement via an online store and to suggest to a user via the interface to select the virtual card of Chandrasekaran, by using the technique of Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 3, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses receiving a selected virtual credit card number from a user via the user interface (The user may select a payment device associated with the user.  See at least [0024]-[0026] and [0033] and FIG. 7, displaying payment options that the user may select.).
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by receiving from a user via the interface a selected the virtual card, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 4, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses identifying of payment requirement due to a detected purchase process via an online store (The user may select a payment device associated with the user.  See at least [0024] and [0033] and FIG. 7, displaying payment options that the user may select.  The user confirms payment device and transaction details and, for example, selects “Place Order.”  See at least [0080]); and 
forwarding the selected virtual credit card details to a seller of the online store when the purchase process via the online store has been detected (The steps to process a transaction include the step of the digital wallet application module transmits the virtual credit number to the merchant system.  See at least [0091].  See also [0083] and FIG. 4, steps 405-460). 
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by identifying a payment requirement due to a detected purchase process via an online store and forward the virtual credit card details to the seller when the purchase process has been detected, and by forwarding the virtual credit card to the online store when the purchase process has been detected, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 5, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 4, as discussed above, and Kargman further discloses receiving from a finance agent virtual credit card details (There are a number of different mechanisms that can be used to convey both parts of the credit card information CI.sub.A, CI.sub.B so that they can be joined by the credit card company.  The merchant submits a credit card authorization request containing the first part of the credit card information CI.sub.A through the secure store. This can then be passed on to the credit card processor, and subsequently, the second part of the credit card information CI.sub.B is provided to the credit card processor, at which point the information can be combined and sent to the credit card company for approval or disapproval.  See at least [0069].  The Examiner interprets the first part of the credit card information as the virtual credit card details.  The Examiner interprets the credit card company as the finance agent.) and 
accordingly restoring the credit card number from the one or more portions which are stored on the one or more user related devices or on another user related devices and the one or more portions which are stored on the public servers (A corresponding combiner 52 can be provided that facilitates the merging of the split credit card components CI.sub.A and CI.sub.B into the original credit card information CI. In a preferred embodiment, the combiner is located on-site at the credit card company, behind a firewall to prevent access by outsiders to the combined CI.  See at least [0046] and FIGs. 1A-1B, Combiner combining Credit Information Part A and Credit Information Part B.  See also [0065]-[0072].) 
to forward the restored credit card number to the finance agent (The first and second part of the credit card information can be provided to a credit card processor, at which point the information can be sent to the credit card company for approval or disapproval.  See at least [0069].).
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran restoring the divided data of the virtual credit card of Chandrasekaran , by using the technique of Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 6, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses the identifying of payment requirement is due to a request from the user for the virtual credit card number for a purchase in a phone order or a mortar and brick store (A user may use a user computing device to access a website of a merchant to make a purchase.  See at least [0071].  The user computing device may be a smart phone.  See at least [0050].  The Examiner interprets the online purchase via a smart phone as the phone order.).
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the payment requirement being identified due to a request for a purchase in a phone order, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 11, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 5, as discussed above, and Kargman further discloses the finance agent is selected from a group consisting of: (i) an acquirer; ii).a Payment Service Provider (PSP) and (iii) any other organization that is responsible for the exchange of payments (There are a number of different mechanisms that can be used to convey both parts of the credit card information CI.sub.A, CI.sub.B so that they can be joined by the credit card company.  The merchant submits a credit card authorization request containing the first part of the credit card information CI.sub.A through the secure store. This can then be passed on to the credit card processor, and subsequently, the second part of the credit card information CI.sub.B is provided to the credit card processor, at which point the information can be combined and sent to the credit card company for approval or disapproval.  See at least [0069]..  The Examiner interprets the credit card company as the finance agent.)
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the finance agent being an organization that is responsible for the exchange of payments, as taught by Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 14-18 have similar limitations found in claims 2-6 above, and therefore are rejected by the same art and rationale.

Claim 23 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Turovsky, and in further view of US 2016/0012433 (“Marenick”).
Regarding claim 7, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above.  Chandrasekaran does not expressly disclose detecting a selection from the user of the virtual credit card number via the user interface; requesting from the user via the user interface the CVV related password; receiving from the user via the user interface a password related to the credit card details which are linked to the requested virtual credit card number; and retrieving the CVV based on the provided password to toward to the finance agent according to the stored calculated string.

However, Marenick discloses detecting a selection from the user of the virtual credit card number via the user interface (A user can initiate a transaction to purchase an item on a website displayed on a web browser of a computing device, on a user interface of a television, or a browser or application on a mobile device.  A user interface on the mobile device allows for a selection of a payment card account (e.g., a Visa card) to pay for this product.  See at least [0081] and FIG. 25.); 
requesting from the user via the user interface the CVV related password (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The PIN is associated with cardholder information, including being associated with payment information and CVVs.  See at least [0009] and [0076].  The Examiner interprets displaying the numeric keypad as a request for the CVV related password.  Furthermore, the Examiner interprets the PIN as the CVV related password.); 
receiving from the user via the user interface a password related to the credit card details which are linked to the requested virtual credit card number (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The virtual credit card may be added by a user and associated with the added credit card.  See at least [0076] and FIG. 18, steps 1838-1852.); and 
retrieving the CVV based on the retrieved password to forward to the finance agent according to the stored calculated string (If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  After a user checks out, a data packet is generated by the application to be sent to the payment gateway processor.  See at least [0082] and FIG. 27, steps 2710-2735.  The application is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an encrypted packet of transaction information and payment information (e.g., payment card account number, expiration date, CVV code) upon authorizing the payment, and transmit the encrypted packet to an application program interface of a secure transaction server.  See at least [0053].  The Examiner interprets the payment gateway processor as the finance agent.  The Examiner also interprets the encrypted packet of transaction information as a stored calculating string.  The Examiner also interprets generating an encrypted packet of transaction information and transmitting the encrypted packet of financial information as forwarding according to the stored calculated string.).
From the teaching of Marenick, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by detecting selection of a virtual card, requesting and receiving a password, and retrieving the CVV based on the password, as taught by Marenick, in order to increase security (see Marenick at least at [0089]), and to improve efficiency of customers engaging in payment processes (see Marenick at least at [0003]-[0010]).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Turovsky, and in further view of US 2018/0108008 (“Chumbley”).
Regarding claim 9, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses the suggesting includes several options of virtual credit cards (The user may transaction with an online merchant on a merchant website.  The user may indicate a desire to conduct a transaction on the website, and the user may checkout with the digital wallet.  See at least [0100] and FIGs. 6-7.  The user may select a payment device associated with the user.  See at least [0024]-[0026] and [0033] and FIG. 7, displaying payment options that the user may select.  The transaction may be for an amount, such as $100.  See FIG. 7, displaying the transaction amount for the purchase.  The digital wallet application module stores and utilizes information for any suitable financial account of the user, such as a credit card account, debit card account, stored value account, peer-to-peer transaction account, or any other suitable account.  See at least [0017].  See also [0064].).

From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the suggesting including several options of virtual credit cards, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Chandrasekaran does not expressly disclose the received request includes one or more virtual credit cards to be linked to the credit card, and wherein the suggesting includes several options of virtual credit cards.

However, Chumbley discloses the received request includes one or more virtual credit cards to be linked to the credit card (User John Smith may wish to change the account data linked to the resource provider token that he uses at Best Buy. A digital wallet server computer may receive an update request from user John Smith, which may comprise data such as "wallet ID=47321," "merchant ID=Best Buy," and "Account Name=Chase Freedom." The digital wallet server computer may then identify a wallet ID entry that matches the wallet ID for John Smith's user device by querying database for "wallet ID=47321". The digital wallet server computer may then identify the resource provider specific token that is to be updated by querying the merchant ID entries linked to the identified wallet ID entry for "merchant ID=Best Buy". The digital wallet server computer may then read the resource provider specific token in entry (i.e. "resource provider specific token=. . . 4321") as well as the account name linked to the resource provider specific token in entry. The digit wallet server may then unlink the account name currently linked to the resource provider specific token (i.e. "account name=AMEX GOLD") as well as the other account information associated with "AMEX GOLD" (e.g. PAN, CVV2, billing address) from the resource provider specific token. The digital wallet server may then query the entries linked to the wallet ID for an entry that matches "account name=Chase Freedom" and may then change the linkage for the resource provider token in the entry for the account name to "Chase Freedom" as well as the other account information associated with "Chase Freedom" such as the PAN, CVV2, and billing address.  See at least [0078].  See also [0063] and FIG. 3.  The Examiner interprets the Wallet ID as the virtual credit card, and the Examiner interprets the request to update the payment information as the request including one or more virtual credit cards to be linked to the credit card.).
From the teaching of Chumbley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the request of Chandrasekaran including the virtual credit card to be linked, as taught by Chumbley, in order to increase efficiency of payment method management for a user, and to increase security (See Chumbley at least at [0002]-[0005]).

Claim 21 has similar limitations found in claims 9 above, and therefore is rejected by the same art and rationale.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of US 2015/0178693 (“Solis”).
Regarding claim 10, the combination of Chandrasekaran, Joung, and Kargman, discloses the limitations of claim 1, as discussed above, and Chandrasekaran discloses the generated virtual credit card number is used for a transaction (The token may be used for completing a transaction using a digital wallet.  See at least [0037].  See also [0009] and [0042].).
While Chandrasekaran discloses that the virtual card number is used to complete a transaction, Chandrasekaran does not expressly disclose that the transaction is a transfer money to a bank account.

However, Solis discloses the transaction is a transfer money to a bank account (A user may transfer funds to an external bank account.  See at least [0100] and FIG. 10.).
From the teaching of Soils, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the transaction of Chandrasekaran being a transfer of money to a bank account, as taught by Solis, in order to provide for innovative payment solutions for distribution and settlement of electronic credits and debits (see Solis at least at [0017]).

Claim 22 has similar limitations found in claim 10 above, and therefore is rejected by the same art and rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Marenick.
Regarding claim 19, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 13, as discussed above.  Chandrasekaran does not expressly disclose (i) detect a selection from the user of the virtual credit card number via the user interface; (ii) request from the user via the user interface the CVV related password; (iii) receive from the user via the user interface a password related to the credit card details which are linked to the requested virtual credit card number; and (iy) retrieve the CVV based on the provided password to forward to the finance agent according to the stored calculated string.

However, Marenick discloses (i) detect a selection from the user of the virtual credit card number via the user interface (A user can initiate a transaction to purchase an item on a website displayed on a web browser of a computing device, on a user interface of a television, or a browser or application on a mobile device.  A user interface on the mobile device allows for a selection of a payment card account (e.g., a Visa card) to pay for this product.  See at least [0081] and FIG. 25.); 
(ii) request from the user via the user interface the CVV related password (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The PIN is associated with cardholder information, including being associated with payment information and CVVs.  See at least [0009] and [0076].  The Examiner interprets displaying the numeric keypad as a request for the CVV related password.  Furthermore, the Examiner interprets the PIN as the CVV related password.); 
(iii) receive from the user via the user interface a password related to the credit card details which are linked to the requested virtual credit card number (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The virtual credit card may be added by a user and associated with the added credit card.  See at least [0076] and FIG. 18, steps 1838-1852.); and 
(iy) retrieve the CVV based on the received password to forward to the finance agent according to the stored calculated string (If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  After a user checks out, a data packet is generated by the application to be sent to the payment gateway processor.  See at least [0082] and FIG. 27, steps 2710-2735.  The application is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an encrypted packet of transaction information and payment information (e.g., payment card account number, expiration date, CVV code) upon authorizing the payment, and transmit the encrypted packet to an application program interface of a secure transaction server.  See at least [0053].  The Examiner interprets the payment gateway processor as the finance agent.  The Examiner also interprets the encrypted packet of transaction information as a stored calculating string.  The Examiner also interprets generating an encrypted packet of transaction information and transmitting the encrypted packet of financial information as forwarding according to the stored calculated string).
From the teaching of Marenick, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by detecting selection of a virtual card, requesting and receiving a password, and retrieving the CVV based on the password, as taught by Marenick, in order to increase security (see Marenick at least at [0089]), and to improve efficiency of customers engaging in payment processes (see Marenick at least at [0003]-[0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0013499 (“Kalgi”) discloses methods and systems that transform customer purchase requests triggering electronic wallet applications components into electronic purchase confirmation and receipts. The methods and systems include receiving a merchant payment request, and determines a payment protocol handler associated with the merchant payment request.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694     


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694